PER CURIAM.
Florida Appellate Rules, Rule 2.1, subd. a(4) (i), 31 F.S.A., be and the same is hereby amended by striking therefrom the word “such” in the proviso appearing in the first paragraph of said rule so that said proviso, as hereby amended, shall read as follows, to-wit:
“ * * * provided, further, that if there be no available and qualified judge of said justice of the peace court, small claims court, juvenile court or traffic court, the chief justice may assign a judge of another such court of the same or greater jurisdiction to perform the duties of the judge of said court for such time as he may direct.”
This amendment shall take effect upon its being filed in the Clerk’s office.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.